NO. 12-05-00229-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§

IN RE: LARRY NUEL MACK,                         §     ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
            Relator Larry Nuel Mack seeks a writ of mandamus against Wanda Burke in her capacity as
District Clerk of Anderson County, Texas.  Specifically, he requests that Burke be compelled to file
his application for writ of habeas corpus without charging a filing fee.
            A court of appeals has the authority to issue writs of mandamus against a judge of a district
or county court in the court of appeals district and all writs necessary to enforce its jurisdiction.  Tex.
Gov’t Code Ann. § 22.221(b) (Vernon 2004-05).  In order for a district clerk to fall within our
jurisdictional reach, it must be established that the issuance of the writ of mandamus is necessary to
enforce our jurisdiction.  See id. § 22.221(a), (b); In re Coronado, 980 S.W.2d 691, 692-93 (Tex.
App.–San Antonio 1998, orig. proceeding).  Relator has not demonstrated that the exercise of our
mandamus authority against the respondent is appropriate to enforce our jurisdiction.  Consequently,
we have no authority to issue a writ of mandamus.  Accordingly, the petition for writ of mandamus
is denied.
                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice
Opinion delivered July 29, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.




(PUBLISH)